Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152840(59)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 152840
  v                                                                 COA: 322655
                                                                    Wayne CC: 14-003800-FH
  DARIUS LAMARR FRANKLIN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its supplemental brief on appeal is GRANTED. The brief will be accepted as
  timely filed if submitted on or before June 3, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 18, 2016
                                                                               Clerk